       Case 2:20-cv-02830 Document 1 Filed 03/16/20 Page 1 of 6 PageID: 1
Alexander R. Kalyniuk
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227, Ben Franklin Station
Washington, D.C. 20044
Office: (202) 616-3309
Fax: (202) 514-6866
Email: Alexander.R.Kalyniuk@usdoj.gov

Counsel for the United States of America


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                     (Newark Vicinage)


 UNITED STATES OF AMERICA,
                                                         Case No. 2:20-cv-2830
             Plaintiff,

             v.

 FRANK GIRALDI,

 Serve:
 21 Central Avenue
 Apartment 2B
 Madison, New Jersey 07940

             Defendant.

                                           COMPLAINT

       Plaintiff, the United States of America (the “United States”), at the request and with the

authorization of a delegate of the Secretary of the Treasury in accordance with 31 U.S.C. §

3711(g)(4)(C), and at the direction of the Attorney General of the United States, brings this civil

action to collect penalties assessed against Frank Giraldi (the “Defendant”) pursuant to 31 U.S.C.

§ 5321(a)(5) in the amount of $110,298.62 as of January 6, 2020 plus further interest and penalties

as provided by law for his failure to report an interest held in one or more foreign financial accounts

during the calendar years 2006, 2007, 2008, and 2009 (the “Relevant Calendar Years”). In

support of this action, the United States alleges as follows:
        Case 2:20-cv-02830 Document 1 Filed 03/16/20 Page 2 of 6 PageID: 2




                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355.

        2.     Upon information and belief, the Defendant resides in New Jersey. Therefore,

venue is proper in the U.S. District Court for the District of New Jersey under 28 U.S.C. § 1391.

                                               PARTIES

        3.     The Plaintiff is the United States of America.

        4.     The Defendant is Frank Giraldi who, upon information and belief, is a citizen of

the United States who resides at 21 Central Avenue, Apartment 2B, Madison, New Jersey 07940-

1953.

                                    LEGAL BACKGROUND

        5.     Pursuant to 31 U.S.C. §§ 5314, 5321 and 31 C.F.R. §§ 1010.306(c), 1010.350, all

citizens or residents of the United States who have a financial interest in, or signatory or other

authority over, a foreign financial account or accounts exceeding $10,000.00 at any time during a

calendar year are required to file an annual report disclosing the existence of each account.

        6.     For the Relevant Calendar Years at issue in this case, the annual report, known as

the Report of Foreign Bank and Financial Accounts (“FBAR”), for a calendar year was due no

later than June 30 of the year following each applicable calendar year. See 31 C.F.R. § 1010.306(c).

        7.     All persons who are required to file a Schedule B to their federal income tax returns

(“Forms 1040”) are required to disclose whether, at any time during that tax year, they had a

financial interest in or signatory authority over a financial account located in a foreign country.




                                            Page 2 of 6
          Case 2:20-cv-02830 Document 1 Filed 03/16/20 Page 3 of 6 PageID: 3



          8.    Failure to file a FBAR in any calendar year when it is required is punishable for a

penalty not to exceed $10,000.00 for every non-willful violation of the FBAR filing requirements.

See 31 U.S.C. § 5321(a)(5)(B)(i).

                 THE DEFENDANT’S FOREIGN FINANCIAL ACCOUNTS

          9.    Upon information and belief, the Defendant is a U.S. citizen and resides in New

Jersey.

          10.   During 2006, 2007, 2008, and 2009, the Defendant maintained the following

foreign financial accounts/annuities with foreign financial agencies (collectively, the “Foreign

Financial Accounts”):

                a.     Maerki Baumann & Co.;

                b.     Forces Vives (Annuity #2611430);

                c.     Forces Vives (Annuity #2612891); and

                d.     PAX Insurance (Annuity #L4024574).

          11.   The Defendant was required to, but has not filed, FBARs for the Relevant Calendar

Years.

          12.   On July 18, 2018 (the “Assessment Date”), a delegate of the Secretary of the

Treasury made an assessment of civil penalties against the Defendant in the amount of $40,000.00

for each calendar year during the Relevant Calendar Years, for a grand total of $160,000.00. On

July 24, 2018, a delegate of the Secretary of the Treasury sent a letter to the Defendant demanding

payment of the assessed FBAR penalties.

          13.   Despite the notice and demand for payment, the Defendant has failed to pay the

FBAR penalties assessed against him, except for a payment of $60,000.00 paid on or about August,

27, 2018.



                                            Page 3 of 6
          Case 2:20-cv-02830 Document 1 Filed 03/16/20 Page 4 of 6 PageID: 4



    COUNT I: NON-WILLFUL FAILURE TO TIMELY FILE FBARS DURING
CALENDAR YEARS 2006, 2007, 2008, AND 2009 PURSUANT TO 31 U.S.C. § 5321(A)(5)

          14.    The United States adopts and fully re-incorporates Paragraphs 1 through 13 as if

stated herein.

          15.    During the Relevant Calendar Years, the Defendant was a citizen of the United

States.

          16.    During the Relevant Calendar Years, the Defendant had a financial interest in,

signatory authority over, or other authority over at least four (4) Foreign Financial Accounts as

described more particularly in Paragraph 10.

          17.    The Foreign Financial Accounts had an aggregate balance that exceeded

$10,000.00 during the Relevant Calendar Years.

          18.    The Foreign Financial Accounts described more particularly in Paragraph 10 are

considered financial accounts in a foreign country for the purposes of 31 U.S.C. §§ 5314,

5321(a)(5).

          19.    The Defendant failed to timely file a FBAR for calendar years 2006, 2007, 2008,

and 2009, despite his obligation to do so.

          20.    On the Assessment Date of July 18, 2018, a delegate of the Secretary of Treasury

assessed FBAR penalties against the Defendant in the amount of $160,000.00 (the “Assessed

FBAR Penalties”). The Assessed FBAR Penalties are proper and fall within the civil penalty

limits imposed by 31 U.S.C. § 5321(a)(5)(B)(i).

          21.    Interest and penalties have accrued on the FBAR penalties since the assessment

date and, as of January 6, 2020, the total amount owed was $110,298.62 (which total includes all

payments made by the Defendant).




                                             Page 4 of 6
       Case 2:20-cv-02830 Document 1 Filed 03/16/20 Page 5 of 6 PageID: 5



       22.       Therefore, the Defendant is liable for $110,298.62 as of January 6, 2020, pursuant

to 31 U.S.C. § 5321(a)(5) and 31 U.S.C. § 3717, plus further interest, penalties, and statutory

additions to those amounts accruing after January 6, 2020 to the date of payment pursuant to 31

U.S.C. § 3717.

                                    REQUEST FOR RELIEF

       WHEREFORE, the Plaintiff, the United States of America, respectfully prays for the

following relief:

       A.        That the Court enter judgment in favor of the United States and against Frank

Giraldi in the amount of $110,298.62 as of January 6, 2020 for the Assessed FBAR Penalties

against him under 31 U.S.C. § 5321(a)(5), and further interest, penalties, and statutory additions

to those amounts accruing after that date to the date of payment pursuant to 31 U.S.C. § 3717; and

       B.        That the Court award such other and further relief to the United States, including

the costs of this action, as may be deemed just and proper.

DATED: March 16, 2020                                 RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General

                                                      /s/ Alexander R. Kalyniuk
                                                      Alexander R. Kalyniuk
                                                      Virginia State Bar Number: 92325
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      Post Office Box 227, Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Telephone: (202) 616-3309
                                                      Facsimile: (202) 514-6866
                                                      E-Mail: Alexander.R.Kalyniuk@usdoj.gov

                                                      Counsel for the United States of America

Of Counsel:
J. Andrew Ruymann
Assistant U.S. Attorney
District of New Jersey

                                            Page 5 of 6
       Case 2:20-cv-02830 Document 1 Filed 03/16/20 Page 6 of 6 PageID: 6



  DESIGNATION OF AGENT FOR SERVICE UNDER LOCAL CIVIL RULE 101.1(F)

        In accordance with Local Civil Rule 101.1(f), the undersigned hereby designates the United
States Attorney for the District of New Jersey to receive service of all notices or papers in this
action at the following address:

                                United States Attorney’s Office
                                     District of New Jersey
                                  970 Broad Street, 7th Floor
                                  Newark, New Jersey 07102

                                                    Respectfully Submitted:

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                    /s/ Alexander R. Kalyniuk
                                                    Alexander R. Kalyniuk
                                                    Virginia State Bar Number: 92325
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    Post Office Box 227, Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    Telephone: (202) 616-3309
                                                    Facsimile: (202) 514-6866
                                                    E-Mail: Alexander.R.Kalyniuk@usdoj.gov

                                                    Counsel for the United States of America


Of Counsel:
J. Andrew Ruymann
Assistant U.S. Attorney
District of New Jersey




                                           Page 6 of 6
                            Case 2:20-cv-02830 Document 1-1 Filed 03/16/20 Page 1 of 2 PageID: 7
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Frank Giraldi, 21 Central Avenue, Apartment 2B, Madison, New
                                                                                                            Jersey 07940
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Morris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Alexander R. Kalyniuk
U.S. Department of Justice, Tax Division
P.O. Box 227, Ben Franklin Station, Washington, D.C. 20044

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 U.S.C. § 5321
VI. CAUSE OF ACTION Brief description of cause:
                                           FBAR penalties under 31 U.S.C. § 5321
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         110,298.62                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/16/2020                                                                 /s/ Alexander R. Kalyniuk
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:20-cv-02830 Document 1-1 Filed 03/16/20 Page 2 of 2 PageID: 8
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 2:20-cv-02830 Document 1-2 Filed 03/16/20 Page 1 of 2 PageID: 9

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

                  United States of America
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )      Civil Action No. 2:20-cv-2830
                          Frank Giraldi                             )
                                                                    )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Frank Giraldi
                                         21 Central Avenue
                                         Apartment 2B
                                         Madison, New Jersey 07940



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Alexander R. Kalyniuk
                                         Trial Attorney
                                         U.S. Department of Justice, Tax Division
                                         P.O. Box 227, Ben Franklin Station
                                         Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-02830 Document 1-2 Filed 03/16/20 Page 2 of 2 PageID: 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-2830

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
